In an action to recover damages for personal injuries suffered by plaintiff, a pedestrian, when he came in contact with an automobile owned by defendant Schultz and operated by defendant Gray, the verdict was in defendants’ favor. Plaintiff appeals from the judgment entered thereon. Judgment reversed on the law, and a new trial granted, with costs to appellant to abide the event. Findings of fact implicit in the verdict are affirmed. It was error for the court to charge that, if a pedestrian crosses against a traffic light, that is contributory negligence as a matter of law. (Fitzgerald v. Ladabouch, 252 App. Div. 912, affd. 277 N. Y. 669.) Subdivision 1 of section 85 of the Vehicle and Traffic Law is not applicable to the city of New York. (Vehicle and Traffic Law, § 80; Roles v. Schwarz, Inc., 244 App. Div. 729.) Proper exception was taken to this portion of the charge. The exception was sufficient to save the point for review without a request to charge since the point was specifically brought to the attention of the court and the Trial Justice was fully apprised of the nature of the objection. (Gangi v. Fradus, 227 N. Y. 452, 458-459; Wells v. Higgins, 132 N. Y. 459, 464.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.